EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hugh Wang on January 27, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 28. (Currently Amended) The vaccine composition of claim 27, comprising (1) a polypeptide sequence containing from N terminus to C terminus (a) the engineered Ebolavirus GP protein, linker sequence G4S (SEQ ID NO:43), nanoparticle sequence ferritin, (b) the engineered Ebolavirus GP protein, linker sequence G4S (SEQ ID NO:43), nanoparticle sequence E2p, or (c) the engineered Ebolavirus GP protein, linker sequence (G4S)2 (SEQ ID NO:42), nanoparticle sequence I3-01v9; 

Examiner’s Comment
	The amendment to claim 28 corrects an indefiniteness issue with regard to the deleted phrase, as outlined in the attached interview summary and email correspondence attachment.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648